Citation Nr: 1134041	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder with agoraphobia.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis of the liver.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder and denied service connection for hepatitis C and cirrhosis of the liver.  The Veteran's claims folder was subsequently forwarded to the RO in Louisville, Kentucky, which assumed jurisdiction over his pending claims. 

In August 2008, the Veteran was afforded a Travel Board hearing before undersigned Veteran's Law Judge.  In September 2009, the Board reopened the Veteran's psychiatric disability claim and remanded it and the other issues on appeal for further development.  At that time, the Board also referred a claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU) to the RO.  That TDIU claim was denied in a June 2011 rating decision, which the Veteran has not appealed.

The Board acknowledges that the Veteran's psychiatric disability claim was originally characterized as service connection for a nervous disorder.  However, the record shows that the Veteran's psychiatric symptoms have been alternately assessed as PTSD, major depressive disorder, and panic disorder with agoraphobia.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in view of the Veteran's multiple diagnosed psychiatric disorders, the Board finds that his claim is most appropriately characterized as a claim for service connection for a psychiatric disorder. 

As a final introductory matter, the Board observes that the attorney present at the August 2008 hearing subsequently submitted a written statement withdrawing from representation of the Veteran.  That statement was received in December 2010, prior to the recertification of the appeal to the Board in July 2011.  Therefore, the withdrawal was proper.  38 C.F.R. § 20.608(a) (2010).  As the Veteran has not designated a new representative, he is now recognized as representing himself. 

The issues of entitlement to service connection for hepatitis C and cirrhosis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), nor has any PTSD been related to his active service.

2.  The competent evidence of record does not show that any acquired psychiatric disorder was incurred in or aggravated by one or more reported in-service personal assault stressors or is otherwise related to any aspect of the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).

Under the revised regulation, the specific provision governing personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f) (2010).

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2010).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Under VA's governing regulations, alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the RO and Board, attributes his current mental health problems to a personal assault and other stressors that he encountered in the Marines.  Specifically, he contends that, while serving at Camp Lejeune, North Carolina, he was accosted outside a bar by "two or three guys," who "kicked him around" and struck him on the head with a lead pipe.  The Veteran further alleges that, during a later period in service, his girlfriend of two years broke off her engagement with him and had an abortion "with no notice or cause."  As a result of those in-service stressors, the Veteran now maintains, he developed permanent psychiatric trauma, which led him to attempt suicide in March 1979, prior to his discharge from the military.  He also reports that, since leaving service, he has tried to kill himself on multiple occasions and has continued to suffer from suicidal ideation.  

The Veteran's account of an in-service personal assault is corroborated by service medical records showing that, in July 1978, he was treated for headaches and jaw pain following an altercation in which he was struck across the head with a lead pipe.  Physical examination at that time revealed a three-centimeter cranial laceration.  However, X-rays were negative for any evidence of a skull fracture.  The Veteran apparently recovered from his head injuries without incident and did not seek additional treatment for any related complications.  Nevertheless, subsequent service medical and personnel records confirm the Veteran's account of a March 1979 suicide attempt.  Specifically, those records show that he threatened to jump off a water tower and thereafter was admitted for inpatient psychiatric treatment at a Marine Corps medical facility.  At the start of his hospitalization, he underwent a psychiatric examination in which he exhibited passive-aggressive behavior and a general lack of insight into his mental health problems.  Nevertheless, the Veteran was noted to be aware of his excessive use of alcohol and to be free of any acute cognitive or neurological deficits.  Following five days of individual and group psychotherapy, he was diagnosed with immature personality, manifested by ineffectual responses to emotional, social, and intellectual demands; demonstrated inadaptability, ineptness, poor judgment, social instability, and a lack of physical and emotional stamina.  The Veteran was also diagnosed with severe alcoholism manifested by habitual excessive drinking.  Upon release from the inpatient facility, he was ordered to undergo additional outpatient counseling and Alcoholics Anonymous meetings as conditions of remaining in service.  Less than three months later, however, he was discharged on the grounds of unsuitability due to unacceptable and maladaptive behavior. 

Post-service private and VA medical records show that, since January 1983, the Veteran has sought ongoing inpatient and outpatient treatment for suicidal ideation and other mental health problems.  His symptoms have been alternately diagnosed as panic and mood disorders and depression.  Additionally, a January 2006 statement from a VA psychiatrist indicates that the Veteran has been treated for PTSD.  However, neither that statement nor the other clinical evidence of record establishes that he meets the DSM-IV diagnostic criteria for that disorder.  

In addition to the above mental health problems, the Veteran has acknowledged a history of chronic alcohol abuse.  Conversely, he has denied any use of illegal substances.  Nevertheless, the record shows a notable in-service and post-service history of intravenous and intranasal drug abuse.  The record also shows that, since leaving the military, the Veteran has worked only sporadically and has qualified for Social Security Administration (SSA) disability benefits due, in part, to his mental health problems.  The Board observes that written statements from the Veteran's father and former girlfriend attest to the Veteran's long struggle with depression and alcoholism and indicate that he has "never been able to settle in one area or stay with one job for very long."  

Other pertinent post-service evidence includes a report of a November 1997 VA psychiatric examination in which the Veteran was diagnosed with alcoholism, obsessiveness with agoraphobia, panic disorder, and a history of severe depression.  Based on the results of his clinical assessment, the VA examiner recommended that the Veteran undergo further testing to address whether his "suicidal ideas or attempt[s]" had any bearing on his post-service depression.  Nevertheless, that examiner did not render an opinion specifically addressing whether the Veteran's depression or other psychiatric problems had their onset in service.  Nor did that examiner indicate that the findings were based on a review of the Veteran's claims folder.

Pursuant to the Board's September 2009 remand, the Veteran was afforded another VA psychiatric examination in April 2010.  At that time, he reiterated his account of the 1978 physical assault, but did not mention the incident with his ex-girlfriend or any other in-service stressors.  However, the Veteran did indicate that he had been involved in other violent encounters, both during and after service.  He also reported that, in addition to trying to kill himself in service, he had attempted suicide on four or five occasions since leaving the Marines.  

In terms of his pertinent social history, the Veteran reported a series of failed relationships.  While he denied having ever been married, he stated that he had a daughter, with whom he occasionally corresponded, and two sons, whom he had not seen since 1985.  The Veteran acknowledged that he had been arrested on multiple occasions for failing to pay child support.  He stated that he had also served brief stints in jail for public intoxication and related episodes of disorderly conduct.  The Veteran further indicated that he had a long history of transience.  While he described himself as homeless, he acknowledged that he did have a place to stay in a rooming house.  Additionally, notwithstanding his history of antisocial behavior, he indicated that he maintained friendships with a few other men with whom he "got together for a couple of beers here and there."

Next, with respect to his occupational history, the Veteran reported that, after leaving the military, he had worked for several years as a state-licensed boiler operator.  However, he indicated that he had retired in 2005 as a result of chronic health problems, which included a low back disorder, residuals of a post-service cerebrovascular accident, and various "mental issues."

On clinical examination, the Veteran exhibited an anxious and depressed mood, a serious, constricted affect, and a casually dressed, albeit neatly groomed, appearance.  While his attitude was described as "basically cooperative," he was noted to display sarcasm and irritability at various times throughout the examination.  Additionally, the Veteran was found to be highly evasive in the sense that he did not report pertinent issues or events "until directly asked about them based on documentation found in his records."  He also was noted to be "restless and tense and rather vague and hesitant at times."  Nevertheless, the Veteran remained oriented to person, time, and place, with speech patterns and thought content that were unremarkable in nature.  He did not exhibit any judgment or cognition deficits.  Nor did he display any signs of delusions, hallucinations, or other psychotic tendencies.  

Based on the results of the examination and a review of the claims folder, the April 2010 VA examiner determined that, notwithstanding the Veteran's prior treatment for PTSD, he did not currently meet the diagnostic criteria for that disorder.  In support of that finding, the VA examiner observed that the January 2006 PTSD assessment had not been predicated on any specific military or civilian stressors and none were evident at the present time.  On the contrary, while cognizant of the documented in-service personal assault, the VA examiner opined that the Veteran did not appear to be particularly affected by that episode of violence or the resulting head injury.  Consequently, the examiner determined that the Veteran's current psychiatric symptoms did not warrant a diagnosis of PTSD in accordance with the DSM-IV guidelines.

While the examiner did not find a diagnosis of PTSD warranted, the examiner did find that the Veteran's current symptoms met the DSM-IV criteria for other Axis I psychiatric disorders, including major depressive disorder and panic disorder with agoraphobia.  Additionally, the VA examiner determined that the Veteran's symptoms warranted a diagnosis of alcohol dependence, but noted that condition was distinct from and unrelated to his other psychiatric disorders.  Significantly, that VA examiner also indicated that, with the exception of alcoholism, none of the Veteran's current Axis I disorders were related to his period of active duty.  As a rationale for that opinion, the examiner indicated that the Veteran had not been diagnosed with either major depression or panic disorder in service or for several years thereafter.  Moreover, while cognizant of the in-service assessment of immature personality, the examiner observed that condition was unrelated to any of the Veteran's current Axis I disorders and was instead symptomatic of an Axis II personality disorder, not otherwise specified, with cluster B features.  That examiner further opined that, notwithstanding the lack of mental health problems noted on entry, the Veteran's personality disorder had existed prior to his enlistment in the military.

The record thereafter shows that in November 2010, the Veteran was afforded a VA outpatient mental health reassessment in which he exhibited the same symptoms noted on the April 2010 VA examination.  Moreover, as on that prior examination, the Veteran's symptoms were not found to warrant a DSM-IV Axis I diagnosis of PTSD.  Further, while his symptoms were found to support diagnoses of major depressive disorder, panic disorder with agoraphobia, and alcohol dependence, none of those conditions was attributed to his military service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the April 2010 VA examiner and the September 2010 VA mental health provider, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that his current Axis I psychiatric disorders are unrelated to his reported in-service stressors, or to any other aspect of his service, to be the most probative and persuasive medical opinion evidence of record.  The April 2010 VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Similarly, the November 2010 VA outpatient mental health provider based the findings on a clinical assessment and a review of the Veteran's pertinent medical history.  Additionally, the Board considers it significant that the April 2010 VA examiner's opinion and the November 2010 VA outpatient mental health assessment collectively constitute the most recent medical evidence of record and were undertaken directly to address the issue on appeal.  Moreover, that VA opinion and mental health assessment are consistent with the other competent clinical evidence, including the November 1997 VA psychiatric examination report and the post-service medical records, which show extensive treatment for depression and other Axis I disorders but did not relate any of those disorders to the Veteran's military service.

In contrast, the Board finds that the January 2006 VA psychiatrist's assessment of PTSD was not supported by a rationale and, thus, is of limited probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that the psychiatrist does not appear to have had access to the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  The Board acknowledges that claims folder review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, that psychiatrist did not cite any evidence of behavioral changes, either during or after service, which would warrant a diagnosis of PTSD.  Nor did that psychiatrist indicate that he was familiar with the Veteran's pertinent in-service and post-service clinical history.  On the contrary, that psychiatrist appears to have based his PTSD assessment entirely on the Veteran's unsubstantiated statements at the time of the examination.  A medical opinion premised upon an unsubstantiated account of a claimant is of negligible probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the Board observes that the January 2006 psychiatrist did not indicate that his assessment of PTSD was predicated on the pertinent DSM-IV guidelines.  Accordingly, the Board considers that psychiatrist's assessment to be of lesser probative value than the negative PTSD findings rendered by the April 2010 VA examiner and November 2010 VA outpatient mental health provider.  In any event, the Board observes that the January 2006 VA psychiatrist did not expressly relate the finding of PTSD to the Veteran's reported in-service stressors or to any other aspect of his service.  Thus, that psychiatrist's assessment is not wholly inconsistent with the April 2010 and November 2010 negative nexus opinions, which the Board finds probative and persuasive.

The Board acknowledges that, in addition to diagnosing Axis I major depression and panic disorder with agoraphobia, the April 2010 VA examiner determined that the Veteran met the DSM-IV criteria for Axis II personality disorder, which had preexisted service.  However, the Board deems that portion of the April 2010 examiner's opinion to be of limited probative value as it was neither accompanied by a rationale nor supported by the pertinent evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, the record is negative for any pre-service complaints or clinical findings of a personality disorder and none was noted at the time of entry.  Accordingly, the Board finds that clear and unmistakable evidence is not of record to rebut the presumption of soundness that any personality disorder existed prior to the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  In any event, a finding of a personality disorder before, during, or after service cannot result in a grant of service connection because a personality disorder is not a disability for purposes of establishing service connection.  38 C.F.R. § 3.303 (2010).

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.

The Board is mindful that the Veteran has submitted written statements and testimony attesting to a personal assault and other mental health stressors during his period of active service.  The Veteran is competent to report stressors, such as a physical assault and a breakup with his girlfriend, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account of the July 1978 in-service personal assault is considered especially credible as it is supported by contemporaneously dated service medical records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  Such a diagnosis has not been rendered in this case.  On the contrary, the January 2006 VA psychiatrist did not indicate that the PTSD assessment comported with the DSM-IV criteria or was based on a specific in-service stressor.  Moreover, the April 2010 VA examiner and November 2010 VA mental health provider, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric disorder.  While the Veteran has been diagnosed with major depression and panic disorder with agoraphobia, the April 2010 VA examiner and November 2010 VA mental health provider expressly determined that those conditions developed after the Veteran left service and were unrelated to any aspect of his active service.  The weight of the competent evidence does not suggest a nexus between those Axis I disorders and the Veteran's period of military service.

Next, the Board recognizes that the Veteran was assessed in service with an immature personality and that, after leaving service, he was diagnosed with an Axis II personality disorder, which the April 2010 VA examiner indicated had preexisted service.  Nevertheless, the Board has determined, for the foregoing reasons, that the examiner's finding in that regard is not probative.  Moreover, the evidence of record does not clearly and unmistakably show that the Veteran had a preexisting personality disorder sufficient to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010). 

Even assuming that the Veteran did have a personality disorder that preexisted service and manifested therein, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been contended nor shown.

Additionally, the Board is mindful of the Veteran's documented in-service and post-service use and abuse of alcohol and illegal drugs.  The Board recognizes the April 2010 VA examiner's finding of chronic alcohol abuse, which had manifested in service.  However, that examiner expressly indicated that the Veteran's alcoholism was unrelated to any of his other diagnosed psychiatric disorders.  Moreover, under VA's governing regulations, alcohol abuse and drug abuse, unless shown to be the secondary result of an organic disease or disability, constitute willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  Thus, even assuming a causal relationship between the Veteran's in-service alcohol and drug abuse and his currently diagnosed psychiatric conditions, service connection is barred as a matter of law, as such substance abuse amounts to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).

The Board further acknowledges that service connection for alcohol dependence, or another disability resulting from substance abuse, may be warranted where such abuse is secondary to, or as a symptom of, a service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, however, the Veteran does not have any service-connected disorders and, thus, does not qualify for secondary service connection for substance abuse.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence of record weighs against a finding of a nexus.  The April 2010 VA opinion and November 2010 VA mental health assessment, which constitute the most probative and persuasive evidence, indicate that the Veteran does not meet the DSM-IV criteria for PTSD and that his currently diagnosed major depression and panic disorder were neither caused nor aggravated by any of his reported in-service stressors or any other aspect of his military service.  Additionally, the competent evidence of record does not show that any of the Veteran's current psychiatric problems are otherwise related to service.  

Moreover, the Veteran has not alleged, and the record does not otherwise show, that he sought post-service treatment for mental health problems until several years after leaving the military.  Consequently, the Board finds that the evidence is against a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any psychosis was diagnosed within one year of separation and, thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board is mindful that the Veteran now asserts that he has experienced chronic psychiatric problems as a result of his in-service stressors.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board has reason to question the credibility of the Veteran's contentions as he has submitted conflicting accounts of in-service stressors.  Indeed, despite submitting a written statement concerning the breakup with his girlfriend, the Veteran did not mention that particular alleged stressor during his March 2010 VA examination.  He has not submitted any other clinical or lay evidence consistent with such a stressor at any time during the pendency of this appeal.  Moreover, as noted by the April 2010 VA examiner, the Veteran's assertions of psychiatric trauma following the July 1978 in-service assault have been markedly evasive and vague.  Such a lack of specificity in the Veteran's statements regarding the onset of his mental health problems reduces the overall credibility and probative weight of those assertions.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Next, the Board acknowledges that the Veteran, his father, and his ex-girlfriend are all competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation, and their statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that they relate the Veteran's current mental health problems to service, their assertions are not probative.  As lay persons, they have not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current psychiatric problems and her time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any currently diagnosed Axis I psychiatric disorder, including PTSD, major depression, or panic disorder with agoraphobia, developed as a result of an in-service personal assault stressor or is otherwise related to the Veteran's active service.  The Board also finds that the Veteran's currently diagnosed Axis II personality disorder is unrelated to any event, disease, or injury in service and cannot be service-connected.  Additionally, the Veteran does not currently meet the DSM-IV diagnostic criteria for any psychosis.  Nor does the record show that any psychosis manifested to a compensable degree within one year following his separation from service.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, the Board acknowledges that, in the context of a claim PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5) (2010).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2010).

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, VA sent the appellant letters, dated in June 2005 and March 2006, which discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board acknowledges that prior to the initial RO rating decision, the Veteran was not notified of the alternative forms of evidence he could submit to corroborate the account of in-service personal assault stressors, including evidence of post-assault behavior changes.  However, he subsequently received adequate notification in accordance with the Board's September 2009 remand.  The Veteran's psychiatric claim was then readjudicated in supplemental statements of the case issued in April 2011 and June 2011.  The Board observes that the provision of adequate notice followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the Board finds that any deficiency in the notice to the Veteran, or the timing of the notice, constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  In accordance with the VA provisions governing personal assault, the RO has obtained the Veteran's complete service personnel file.  38 C.F.R. § 3.304(f) (2010).  Additionally, all other relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He also has been afforded a VA etiological examination and the opportunity to testify at RO and Board hearings in support of his claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

Although the Board regrets the additional delay in this appeal, further development is needed prior to the disposition of the Veteran's claims for service connection for hepatitis C and cirrhosis of the liver.

The Veteran contends that he developed hepatitis C through in-service exposure to contaminated water at Camp Lejeune.  Alternatively, he asserts that he contracted the virus through unsterilized "air guns" used to administer shots during his period of active duty.  The Veteran testified at his Travel Board hearing that the air guns had left reddish marks on his left biceps area, which had remained infected for many years after he left the service.  

During his hearing, the Veteran also acknowledged exposure to other hepatitis C risk factors, including body piercings and occasional cocaine use.  He emphatically denied any history of intravenous drug use.  Nevertheless, the Veteran's post-service medical records show that he has engaged in intravenous drug use, which is also considered a risk factor developing hepatitis C.  Hepatitis C risk factors include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110), November 30, 1998.

The Board observes that the Veteran's account of contaminated water exposure is corroborated by an April 2010 training letter issued by the Director of Compensation and Pension Service.  That letter acknowledges that persons residing or working at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Additionally, the Board recognizes that the Veteran is competent to state that he was exposed to "air gun" inoculations during service and his assertions in that regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to deny any in-service or post-service intravenous drug use.  However, the credibility of his assertions in that regard is undermined by the clinical evidence documenting that intravenous drug use, in fact, occurred.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Even if the Veteran's account were fully credible, however, it would be insufficient, standing alone, to warrant a grant of service connection in this instance.  Indeed, he has not been shown to have the requisite clinical expertise to render an opinion on etiology of a medical condition, such as hepatitis C, which is incapable of lay diagnosis.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board acknowledges that, pursuant to its prior remand, the Veteran was afforded a March 2010 VA examination in which he was found to meet the current diagnostic criteria for hepatitis C.  Additionally, the VA examiner noted the Veteran's reported history of exposure to contaminated water and "air gun" inoculations.  However, the examiner determined unequivocally that neither of those alleged hepatitis C risk factors had caused or aggravated the Veteran's disease.  The examiner indicated that he could not state without resorting to speculation whether the Veteran's hepatitis C was related to any of his other reported in-service risk factors, including body piercings and intravenous and intranasal drug use.  

The Board appreciates the March 2010 VA examiner's categorical finding of a negative nexus between the Veteran's hepatitis C and his alleged exposure to contaminated water and "air gun" inoculations.  Nevertheless, in view of the inherently speculative nature of that examiner's findings with respect to the Veteran's other reported hepatitis C risk factors, the Board finds that the March 2010 opinion is not complete for rating purposes.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Accordingly, in order to fully comply with the terms of the prior remand and provide the Veteran with every reasonable opportunity to prevail on his hepatitis C claim, the Board finds it necessary to remand that claim an additional time for an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  Specifically, on remand, the March 2010 VA examiner should state whether or not it is at least as likely as not that the Veteran's hepatitis C is related to any of his other reported-in-service risk factors, excluding illegal drug use and other forms of willful misconduct, or whether that disease is otherwise related to his military service.  

An addendum opinion is also required with respect to the Veteran's cirrhosis claim.  The Board recognizes that the March 2010 VA examiner who addressed the etiology of the Veteran's hepatitis C also indicated that his currently diagnosed cirrhosis had not been caused or aggravated during service and was unrelated to his psychiatric problems.  Nevertheless, the March 2010 VA examiner declined to state whether or not that disorder was related to the Veteran's hepatitis C, despite the Board's request for such an opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, consideration of such a theory of secondary service connection is warranted where, as here, the clinical evidence suggests a link between the Veteran's cirrhosis and his hepatitis C.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, the Board finds that, in addition to providing the addendum opinion requested above, the March 2010 VA examiner should expressly comment on whether or not those two disorders are etiologically related.  

Accordingly, the case is REMANDED for the following:

1.  Forward the Veteran's claims folder to the VA examiner who conducted the March 2010 liver examination.  If that examiner is not available, forward the claims folder to another VA physician for review of the file and associated etiological opinions.  An additional examination is not necessary unless the examiner feels that one is needed to properly address the requests of the Board's remand.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  Additionally, the examiner should expressly consider the pertinent evidence of record, including the lay and clinical evidence of in-service and post-service hepatitis C risk factors and the concurrent diagnoses of hepatitis C and cirrhosis in the mid-1990s.  Specifically, the VA examiner's report should address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran acquired hepatitis C through in-service tattoo piercing or any other aspect of his military service, excluding intranasal cocaine use or other illicit drug use?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to intranasal cocaine use, intravenous heroin use, or other illicit drug use?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cirrhosis was caused or aggravated by his hepatitis C?  

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cirrhosis is otherwise related to the Veteran's period of service in the Marines?

2.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


